Miller, J.
— But a single question is presented by the record in this case, viz.: Was the transcript of the justice admissible in evidence on the trial of this cause before the district court ?
The objection of appellants was general. They did not specify whether they objected to the admissibility of the transcript or to its sufficiency to warrant a recovery against them. The ground of objection was, that the transcript did not show that Lewis had been called before his undertaking was forfeited. This objection did not affect the admissibility of the transcript in evidence. It was properly admitted in evidence, even.if such defect did exist. The objection might have been good if it had been urged against its sufficiency to entitle the State to a judgment, but it was not so urged, nor was there any exception taken to the finding of the court in favor of the State.
The judgment of the district court is, therefore,
Affirmed..